Martin, J.
The defendant is sued by bis wife’s endorsee, on three notes which he .gave her. • He resisted the claim on several grounds, the examination of one of which will enable us to dispose of the case, to wit, that the endorsee cannot baye any greaterright than the endorser had; that the wife could not have maintained an action against him, and, therefore, could not convey any to the plaintiff. Non dat qui non habet. There are but few contracts which the husband can make with the wife. He may sell property to her in discharge of her rights, for property of hers, disposed of by him. It is not pretended that the notes were given for this purpose, nor on any other ground authorized by law.

Judgment affirmed.